Citation Nr: 1444566	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Appellant is entitled to recognition as the Veteran's child for the purpose of entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had recognized active service from November 1941 to October 1944.  The Veteran was missing in action, and he is presumed to have died in October 1944.  The Appellant is the Veteran's surviving child.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran is presumed to have died in October 1944.

2.  The Appellant was born in February 1942 and was 68 years old when she applied for VA death benefits in December 2010.  

3.  The Appellant did not become physically or mentally disabled prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA death benefits on the basis of the Appellant being a "child" of the Veteran are not met.  38 U.S.C.A. §§ 101(4), 1542, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.950 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks entitlement to VA death benefits as the child of the deceased Veteran.

For purposes of determining eligibility as a claimant, a "child" of a veteran must be unmarried and under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved education institution.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2013).

After review of the evidence of record, the Board finds that the evidence shows that the Appellant is the Veteran's adult daughter, but she is not the Veteran's "child" as defined for VA death benefits purposes.  The Appellant was born in February 1942 and was 68 years of age at the time she filed a claim for benefits.  The Appellant does not contend, and the evidence does not show, that she became permanently incapable of self-support before the age of 18.  Indeed, a medical record from January 2013 indicates that the Appellant is a "well adult."  

It is clear that the Appellant does not meet eligibility requirements as a child under the governing statutes and regulations.  Because the Appellant does not qualify as a "child" of the Veteran for VA purposes, the Board finds that the claim of entitlement to VA death benefits is without merit, and the appeal must be denied.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) are not for application.









	(CONTINUED ON NEXT PAGE)
ORDER

The Appellant is not entitled to recognition as the Veteran's child for the purpose of entitlement to VA death benefits, and her claim is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


